218 F.2d 955
SUN LIFE INSURANCE COMPANY OF AMERICA, Appellant,v.Ethel VERBELUN, Appellee.
No. 12160.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1954.

Appeal from the Northern District of Ohio; Jones, J.
Smith Warder of Arter, Hadden, Wykoff & Van Duzer, Cleveland, Ohio, for appellant.
M. Morgenstern, B. B. Direnfeld, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
On this appeal by the insurer from a judgment entered against it, on the verdict of a jury in favor of the wife of its insured in a life insurance policy, it appears that the district judge correctly charged the jury in conformity with the controlling law, that of Ohio, See especially Metropolitan Life Insurance Company v. Howle, 62 Ohio St. 204, 56 N.E. 908, that there was substantial evidence to support the verdict, and that the judge in overruling appellant's motion to set aside the verdict, or in the alternative to grant a new trial, gave convincing reasons why the verdict should be upheld;


2
And no reversible error appearing in the record, the judgment of the district court is affirmed; and it is so ordered.